Grant, J.
A careful examination of the tax law of *40318S9 compels me to concur in tlie opinion of my brother the Chief Justice. The provision of section 54 that “the publication of the notice aforesaid shall be equivalent to a personal service of notice on all persons not personally served who are interested in the lands specified in such petition, of the filing thereof, of all proceedings thereon, and of the sale of the lands under the decree, and shall give the court jurisdiction to hear such petition, determine all questions arising thereon, and to decree a sale of such lands for the payment of all taxes, interest, and charges thereon,” must be construed in connection with the preceding section, requiring the service of a subpoena upon residents of the State. The former decisions of this Court, wherein it has been held that the publication was the equivalent of personal service, involved the rights of nonresidents. I think the Legislature intended by this section to make it mandatory upon the officers to secure a personal service whenever it is practicable to do so. A return of the officer that he is unable to find the person or persons named in the subpoena would authorize the publication, and confer jurisdiction; but it cannot be held that the officers might ignore its provisions, and rely upon ■the publication to confer jurisdiction upon the court.
By section 55 it is made the duty of the prosecuting attorney of each county to prosecute the proceedings on behalf of the State, and, if he shall refuse, neglect, or be unable to do so, the court is required to appoint some competent person to perform that duty. In the present case no attempt whatever appears to have been made by any officer to enforce any of the provisions of the statute. The land was not assessed either to the owners or to the ■occupant, nor was there any attempt made to cause the names of the owners or of the occupant to be inserted in the subpoena, nor of the sheriff to ascertain who the owners or occupant were, and obtain service upon them. *404It was the duty of the prosecuting attorney to see that proper subpoenas were issued, and proper service upon the proper parties made. The statute neither authorizes nor recognizes service of the subpoena upon an agent.
While it is true that a land-owner^ is chargeable with knowledge that his land will be assessed and taxes imposed upon it, with the duty of payment, and with knowledge of the time and manner of payment and proceedings to enforce collection, still, in a case where nearly all of the provisions of the law are disregarded, as in this case, I am unable to hold- that the proceedings are valid.